            Case 2:18-cr-00318-JCM-DJA Document 66 Filed 03/27/20 Page 1 of 5



1    OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    EVERETT GOODEN
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
                                               ***
8

9    UNITED STATES OF AMERICA,            )                2:18-CR-00318-JCM-DJA
                                          )
10
                                          )
11               Plaintiff,               )
                                          )                STIPULATION AND ORDER TO
12   v.                                   )                CONTINUE SENTENCING
                                          )
13   EVERETT GOODEN,                      )
                                          )
14                                        )
                                          )                (Third Request)
15
                 Defendant.               )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between EVERETT GOODEN, Defendant, by
17

18   and through his counsel OSVALDO E. FUMO, ESQ, and the United States of America, KEVIN

19   SCHIFF, Assistant United States Attorney, that Sentencing in the above-captioned matter
20
     currently scheduled for April 3, 2020, at the hour of 10:30 a.m., be vacated and continued to 60
21
     days or to a date and time to be set by this Honorable Court.
22
            This Stipulation is entered into for the following reasons:
23

24          1. Counsel for defendant has spoken to his client and he has no objection to this

25              continuance.
26
            2. Defendant Gooden is currently in custody in Pahrump and does not object to the
27
                continuance.
28


                                                     -1-
     Case 2:18-cr-00318-JCM-DJA Document 66 Filed 03/27/20 Page 2 of 5



1    3. Counsel has spoken to AUSA Kevin Schiff and he has no objection to the
2
        continuance.
3
     4. Counsel will need additional time to adequately prepare for sentencing and confer
4

5
        with his client regarding the issues and concerns he has on the presentence

6       investigation report.
7    5. Denial for this request for continuance would deny the parties herein time and the
8
        opportunity within which to effectively and thoroughly research and prepare for trial
9
        in this case, taking into account the exercise of due diligence.
10

11   6. Additionally, denial of this request for continuance would result in a miscarriage of

12      justice.
13
     7. For all the above-stated reasons, the ends of justice would best be served by a
14
        continuance of the sentencing date.
15
        ///
16

17

18      ///
19

20

21
        ///
22

23

24

25
        ///
26

27

28


                                              -2-
          Case 2:18-cr-00318-JCM-DJA Document 66 Filed 03/27/20 Page 3 of 5



1         8. This is the third request for a continuance of the sentencing date in this case.
2
          DATED this 27th day of March 2020.
3

4
     PITARO & FUMO, CHTD.                       UNITED STATES ATTORNEY
5

6

7
           /s/                                        /s/
     OSVALDO E. FUMO, ESQ.                      KEVIN SCHIFF, ESQ.
8    601 LAS VEGAS BOULEVARD, SOUTH             ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                    501 LAS VEGAS BOULEVARD SOUTH. #1100
9    ATTORNEY FOR DEFENDANT                     LAS VEGAS, NEVADA 89101
10
     EVERETT GOODEN

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -3-
            Case 2:18-cr-00318-JCM-DJA Document 66 Filed 03/27/20 Page 4 of 5



1
     UNITED STATES OF AMERICA,            )                2:18-CR-00318-JCM-DJA
2
                                          )
3                                         )
                 Plaintiff,               )
4                                         )            FINDINGS OF FACT AND
     v.                                   )            CONCLUSIONS OF LAW
5                                         )
     EVERETT GOODEN,                      )
6                                         )
                                          )
7                                         )                (First Request)
                 Defendant.               )
8    ___________________________________ )
9
                                           FINDINGS OF FACT
10
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds:
12
            1. Counsel for defendant has spoken to his client and he has no objection to this
13
                continuance.
14
            2. Defendant Gooden is currently in custody in Pahrump and does not object to the
15

16              continuance.

17          3. Counsel has spoken to AUSA Kevin Schiff and he has no objection to the
18
                continuance.
19
            4. Counsel will need additional time to adequately prepare for sentencing and confer
20
                with his client regarding the issues and concerns he has on the presentence
21

22              investigation report.

23          5. Denial for this request for continuance would deny the parties herein time and the
24
                opportunity within which to effectively and thoroughly research and prepare for trial
25
                in this case, taking into account the exercise of due diligence.
26

27
            6. Additionally, denial of this request for continuance would result in a miscarriage of

28              justice.

                                                     -4-
            Case 2:18-cr-00318-JCM-DJA Document 66 Filed 03/27/20 Page 5 of 5



1           7. For all the above-stated reasons, the ends of justice would best be served by a
2
                continuance of the sentencing date.
3
            8. This is the third request for a continuance of the sentencing date in this case.
4

5
                                              CONCLUSIONS OF LAW

6           The end of justice served by granting said continuance outweigh the best interest of the
7    public and defendants in a speedy trial since the failure to grant said continuance would likely
8    result in a miscarriage of justice, would deny the parties herein sufficient time and the
9    opportunity within which to be able to effectively and thoroughly prepare for sentencing taking
10   into account the exercise of due diligence.
11          The continuance sought herein is excludable under the Speedy Trial Act, Title 18 U.S.C.
12   3161(h)(8) (A), considering the factors under title 18 U.S.C. 3161 (h)(8)(B)( i) and 3161
13   (h)(8)(B)(iv).
14                                                 ORDER
15

16          IT IS ORDERED that Sentencing currently scheduled for April 3, 2020 at the hour of
17   10:00 a.m., be vacated and continued to this ______                  June
                                                   12th day of________________________, 2020
18                   10
     at the hour of ______                      6A
                           a.m. in Courtroom ______.
19

20          DATED March   30, 2020.
                  this ________ of _____________________, 2020.
21

22
                                                   U.S. DISTRICT JUDGE
23

24

25

26

27

28


                                                      -5-
